          Case 2:20-cv-02526-JWB-TJJ Document 1 Filed 10/23/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

JACK TRUMBO JR.,                                       )
                                                       )
                        Plaintiff,                     )
                                                       )
v.                                                     )       Case No.:
                                                       )
RYLIE EQUIPMENT & CONTRACTING                          )
CO.                                                    )
                                                       )
          Serve Registered Agent:                      )       JURY TRIAL DEMANDED
          The Prentice-Hall Corporation System,        )
          Kansas, Inc.                                 )
          2900 S.W. Wanamaker Drive, Ste. 204          )
          Topeka, Kansas 66614                         )
                                                       )
                        Defendant.                     )

                             DESIGNATION OF PLACE OF TRIAL

          Plaintiff hereby designates the Federal Court in Kansas City, Kansas as the place of trial.

                                           COMPLAINT

          COMES NOW Plaintiff, Jack Trumbo, by and through his undersigned counsel, and hereby

states and alleges as follows for his cause of action against Defendant Rylie Equipment &

Contracting Co. (“Defendant”):

                                              PARTIES

          1.     Plaintiff Jack Trumbo resided in Kansas at all times relevant to the allegations

herein.

          2.     Upon information and belief, Defendant is a Texas corporation, with a principal

place of business in Nebraska.




                                                   1
        Case 2:20-cv-02526-JWB-TJJ Document 1 Filed 10/23/20 Page 2 of 7




       3.      Upon information and belief, Defendant is registered to conduct business and, at all

times relevant to the allegations contained herein, was conducting substantial and ongoing business

in the state of Kansas.

       4.      At all times relevant to the allegations set forth herein, Plaintiff was employed by

Defendant.

       5.      Upon information and belief, Defendant has employed more than twenty (20)

persons within the State of Kansas and, at all relevant times herein, was an “employer” within the

meaning of the ADEA.

       6.      Defendant is an entity, and is thus incapable of acting on its own behalf and

therefore acts through agents. It is liable for the conduct of its agents, including but not limited to

the individuals named herein, acting within the course and scope of their employment and/or

agency, its own negligence, the acts of its employees and/or agents which it ratifies, injuries

incurred through employees and/or agents’ performance of its non-delegable duties, and acts its

employees and/or agents take by virtue of their agency or employment with Defendant.

       7.      During all times relevant to this Complaint, Rick Thompson was a manager of

Defendant and acting directly in the interests of Defendant.

       8.      Because Mr. Thompson was an agent, servant, proxy, alter-ego, and/or employee

of Defendant and was acting in the course and scope of his agency and/or employment at all times

relevant to the allegations in this Complaint, Defendant is liable for his acts.

       9.      At all times mentioned herein, each of Defendant’s employees referenced in this

Complaint were the agents, servants, and employees of Defendant who were all acting within the

course and scope of their employment and/or agency with Defendant.




                                                  2
        Case 2:20-cv-02526-JWB-TJJ Document 1 Filed 10/23/20 Page 3 of 7




                                   JURISDICTION AND VENUE

        10.     This Court has jurisdiction because Plaintiff asserts federal claims alleging

discrimination under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.

(“ADEA”).

        11.     Jurisdiction is proper over Defendant in that it transacted ongoing and substantial

business in the State of Kansas; Defendant employed and provided benefits to employees,

including Plaintiff, in the state of Kansas; and the discriminatory and wrongful acts alleged herein

occurred in the State of Kansas.

        12.     Venue is proper in this Court as the alleged acts, omissions and occurrences giving

rise to the claims alleged herein occurred in Wyandotte County, Kansas which is within the

jurisdiction of the District of Kansas.

                                   CONDITION PRECEDENT

        13.     Plaintiff filed a timely Charge of Discrimination against Defendant with the Equal

Employment Opportunity Commission (“EEOC”) on or about January 22, 2020.

        14.     The EEOC generated a charge number 563-2020-00978. A true and accurate copy

of Charge Number 563-2020-00978 is attached hereto as Exhibit A and incorporated by reference.

        15.     The EEOC thereafter issued a Notice of Right to Sue on the Charge dated July 28,

2020. A true and accurate copy of the Notice of Right to Sue for Charge Number 563-2020-00978

is attached hereto as Exhibit B and incorporated herein by reference.

        16.     This action is timely filed with the Court and Plaintiff has met all conditions

precedent to the filing of this action.

                                   FACTUAL ALLEGATIONS

        17.     Plaintiff is a 50-year-old male.



                                                   3
       Case 2:20-cv-02526-JWB-TJJ Document 1 Filed 10/23/20 Page 4 of 7




       18.     Defendant is a construction company engaged in, among other, services of laying

phone and internet cables.

       19.     Plaintiff first started his employment with Defendant in 1991 as a laborer.

       20.     Since approximately 1995, Plaintiff has held the position of a lead man.

       21.     In 2000, Plaintiff briefly left his employment with Defendant but returned to work

for Defendant in 2002 and has been employed there ever since.

       22.     In his position as a lead man, Plaintiff performed various tasks related to laying

phone and internet cables and supervised between 1 and 4 laborers at various times.

       23.     Plaintiff, in turn, was supervised by Rick Thompson at all times relevant to the

allegations contained herein.

       24.     During the time relevant to the allegation herein, Rick Thompson held positions of

supervisor of areal crews and Vice-President.

       25.     On or about November 4, 2019, Mr. Thompson informed Plaintiff that Plaintiff

would be passed by for a promotion due to Plaintiff’s age.

       26.     On or about November 4, 2019, Mr. Thompson and another lead man Ray Smith

showed up on the job site where Plaintiff was working.

       27.     Mr. Thompson told Plaintiff that Defendant was making him retire effective

December 31, 2019 and Mr. Smith would be taking Mr. Thompson’s position of supervisor of

areal crews.

       28.     When Plaintiff asked if he was even in the running for the promotion, Mr.

Thompson responded “Yes, it was between you and Ray but aren’t you 50 and wanting to retire at

55?”




                                                4
        Case 2:20-cv-02526-JWB-TJJ Document 1 Filed 10/23/20 Page 5 of 7




        29.     Plaintiff responded with “No, I am 49 but will be 50 in May and I have to work

until I am at least 55.”

        30.     Mr. Thompson then explained: “[t]hat played a part in the decision.” He went on to

say that Defendant “was looking for someone who could hang around longer. They chose Ray.”

        31.     Upon information and belief, the decision not to promote Plaintiff was made by

President Allen Harmon, Mr. Thompson, and another Vice-President George Shaw.

        32.     Plaintiff was qualified for the vacancy with his 28 years of dedicated service, his

loyalty and experience in the field.

        33.     Upon information and belief, Mr. Smith is approximately 10 years younger than

Plaintiff.

        34.     Upon information and belief, Mr. Smith has been employed with the company for

approximately 15 years.

        35.     Throughout his 28 years of employment with Defendant, Plaintiff never had any

disciplinary action.

        36.     Upon information and belief, unlike a lead man, a supervisor of areal crews receives

quarterly bonuses, stock options in the company, a company vehicle and an expense account, in

addition to the base salary.

        37.     Upon information and belief, the position of supervisor of areal crews receives three

weeks of paid vacation.

                                              COUNT I
                                       ADEA – Discrimination
                                       (29 U.S.C. § 621, et seq.)

        38.     Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.



                                                   5
        Case 2:20-cv-02526-JWB-TJJ Document 1 Filed 10/23/20 Page 6 of 7




       39.     Plaintiff, who was 49 years old at the time of events giving rise to this lawsuit, was

within the age class protected by the ADEA.

       40.     Plaintiff was subjected to discrimination by Defendant based on his age, in violation

of the ADEA, in that Plaintiff was treated differently than similarly situated younger and less

experienced employees of Defendant.

       41.     Although Plaintiff met the qualifications for the position of a supervisor of areal

crews, Defendant failed to promote Plaintiff to this position due to Plaintiff’s age, while a

substantially younger and less experienced employee was promoted to that position.

       42.     Defendant, acting through its agents and/or employees, has specifically stated that

the reason for Defendant’s failure to promote Plaintiff was Plaintiff’s age.

       43.     But for Plaintiff’s age, Defendant would not have discriminated against him by

failing to promote him.

       44.     As shown by the foregoing, Defendant discriminated against Plaintiff with respect

to his compensation, terms, conditions, and/or privileges of employment, because of Plaintiff’s

age, in violation of the ADEA.

       45.     As a direct and proximate result of defendant’s unlawful practices described herein,

Plaintiff sustained, and continues to sustain, damages, including but not limited to lost earning

potential in the form of bonuses, and stock options in the company, and emotional distress.

       46.     Defendant knew that its conduct was prohibited by the ADEA or Defendant showed

reckless disregard about whether its conduct was prohibited by the ADEA.

       47.     Defendant’s reasons for its failure to promote Plaintiff are pretextual in that they

are false and are not the true reasons for Defendant’s employment decision.




                                                 6
        Case 2:20-cv-02526-JWB-TJJ Document 1 Filed 10/23/20 Page 7 of 7




        48.     The actions and conduct of the above-described perpetrators as set forth herein were

intentional, willful, malicious, grossly negligent, reckless, extreme, and outrageous and exhibited

a conscious disregard for Plaintiff’s rights and the rights of others, and therefore Plaintiff is entitled

to liquidated and/or punitive damages.

        WHEREFORE Plaintiff prays for judgment against Defendant on Count I of his Complaint

for a finding that he has been subjected to discrimination in violation of the ADEA; for a promotion

or an award of front pay; for an award of back pay, including lost bonuses, the value of stock

options in the company, and other benefits including interest; for an award of compensatory,

liquidated and/or punitive damages; pre-judgment and post-judgment interest as provided by law;

for his costs herein expensed; reasonable attorneys’ fees; and for such other relief as this court

deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all counts of the Complaint.




                                                         RESPECTFULLY SUBMITTED,

                                                         HOLMAN SCHIAVONE, LLC

                                                         By: /s/ Kirk D. Holman
                                                         Kirk D. Holman, KS Bar #19558
                                                         Aiman Dvorak, D. Kan. #78873
                                                         4600 Madison Avenue, Suite 810
                                                         Kansas City, Missouri 64112
                                                         Telephone: 816.283.8738
                                                         Facsimile: 816.283.8739
                                                         kholman@hslawllc.com
                                                         advorak@hslawllc.com

                                                         ATTORNEYS FOR PLAINTIFF


                                                    7
